DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 8/6/21 is acknowledged. Claims 14-26 are withdrawn.

Claim Objections
Claim 10 is objected to because of the following informalities:  
As to claim 10, there appears to be a word missing that makes the claim grammatically unclear. It is believed line 2-3 may have been intended to say “…gives less weight to historical data records that were received at points further in the past…”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites multiple steps, but does not make it clear what actually performs those steps. Because of this, it is not apparent whether any of the steps in claim 1 are intended to or can be performed 
Claim 9 recites the limitation "the fixed moving time window" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the fixed time window" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the subject's caregiver" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the time interval of interest" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-13 each recite additional method steps, but do not make it apparent whether those steps can be performed by a human or if each step must be performed by a non-human part or component. The examiner recommends making it clearer as to what sends the alert of claim 12 and what adjusts the pump of claim 13.
Claims 2-13 are rejected as they depend from a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 recites the following limitations which can be considered an abstract idea:  

(2) inputting into a data processing engine the plurality of historical data records, and determining a set of parameters corresponding to the historical data records; 
(3) inputting into the data processing engine the set of parameters and a current data record representing one or more predicting factors of the subject, thereby predicting a blood glucose level of the subject corresponding to the current data record.

	The above limitations are considered abstract ideas because they amount to mere data gathering in conjunction with laws of nature (re: past blood glucose results in association with current blood glucose results can be predictive of future blood glucose results), and because each of the steps required in claim 1 could be performed mentally, as none of the steps require any physical structure/components and merely refer to the general concepts of receiving and using data.
	The additional limitations of claim 1 that could be considered non-abstract are that the method is “computer-implemented” and the step of “(4) outputting information indicative of the predicted blood glucose level corresponding to the current data record”. However, neither of these limitations are enough to indicate that the abstract ideas are integrated into a practical application. The limitation of the method being “computer-implemented” is a mere instruction to implement parts of the method on a generic computer (applicant’s specification does not provide any indication that the claimed computer is intended to include anything beyond a generic computer capable of running one or more computer programs – for example see pages 18-19 of the instant specification). Furthermore the step of outputting can be considered a step of adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Because the claim recites an abstract concept and the additional elements fail to amount to significantly more as set forth above, the claim as an ordered combination fails to meet the requirements of 35 USC §101.
	Claims 2-13, i.e. the claims that depend from claim 1, do not provide limitations that would amount to significantly more than a judicial exception. For example, claim 2 generically requires that the blood glucose level is a particular type/category of blood glucose level, which falls within the judicial exception of a law of nature as the types/categories identified merely refer to a glucose level experienced by a patient depending natural factors such as meal content. Claims 3-11 are further drawn to the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3, and 5-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayter et al. (US 2010/0298685 A1, hereafter 'Hayter').
As to claim 1, Hayter discloses a computer-implemented method of predicting a blood glucose level of a subject (purpose of handheld controller 12, which contains computer components such as processor 14 and memory 16, is to process sensor data in real-time and provide a prediction of future glucose levels; see para 0058), the method comprising: (1) receiving and storing a plurality of historical data records representing one or more predicting factors of the subject (medical device 30, 32 for receiving a plurality of physiological and supplied historical information from the user; Fig. 2, para 0051 & 0065) and a corresponding blood glucose level of the subject for a past period of time (Hayter including CGM sensor 31, Fig. 2, para 0060); (2) inputting into a data processing engine the plurality of historical data records (system receives information regarding external influences and/or various 
As to claim 2, Hayter discloses the method of claim 1, wherein the blood glucose level is nighttime nadir glucose (NNG), morning fasting glucose (MFG), 2-hour postprandial glucose (PPG2HR), 5-hour postprandial glucose (PPG5HR), or 5 hour nadir postprandial glucose (NPP5HR) (see para 0082 disclosing a proactive “glycemia exposure avoidance” system that predicts and attempts to regular post-prandial glucose 1 to 2 hours after a meal (PPG2HR)).
As to claim 3, Hayter discloses the method of claim 1, wherein the historical data records representing one or more predicting factors comprise a data record of a level of physical activity (see para 0066, 0074, 0075 mentioning exercise level).
As to claim 5, Hayter discloses the method of claim 1, wherein the historical data records representing one or more predicting factors comprise a data record of the fat content of a meal and/or the carbohydrate content of a meal (see para 0071, 0073).
As to claim 6, Hayter discloses the method of claim 1, wherein the historical data records representing one or more predicting factors comprise a data record of the blood glucose level of the subject at a time point (glucose data is received at a fixed time point for example every thirty minutes; see para 0085).
As to claim 7, Hayter discloses the method of claim 1, wherein the historical data records representing one or more predicting factors comprise a data record of a rate of change of a blood glucose level over a specific time interval (continuous glucose value readings are used to determine rate of change of the user’s blood glucose level; para 0090).
As to claim 8, Hayter discloses the method of claim 1, wherein the historical data records representing one or more predicting factors comprise historical data records that are observed over a 
As to claim 9, Hayter discloses method of claim 8, wherein the data processing engine determines the parameters based on historical data records that are received within the fixed moving time window (as noted in the above rejections under 35 USC 112, these limitations are unclear however see para 0023-0027, 0030, 0117, 0123 disclosing taking data measurements over a variety of time windows).
As to claim 10, Hayter discloses the method of claim 8, wherein during the step of determining the parameters, the data processing engine gives less weight to historical data records that received at points further in the past with a forgetting factor configured to define how long in the past before weight becomes equal to e-1 (see para 0132 disclosing adaptive methods to continuously changing metrics including the use of Exponential Forgetting).
As to claim 11, Hayter discloses the method of claim 9, wherein the fixed time window is 1 month, 3 months, 6 months, or 12 months (para 0137 and 0138 discussing a 3 month fixed time window).
As to claim 12, Hayter discloses the method of claim 1, wherein the method further comprises:  Application No.FiledPage5of7sending an alert to the subject or the subject's caregiver when the blood glucose level of the subject for the time interval of interest is outside a predetermined range (para 0115 disclosing an example of an alert that involves informing the user to reduce the basal rate of their insulin pump; also see para 0010, 0026, 0027).
As to claim 13, Hayter discloses the method of claim 12, wherein the method further comprises: adjusting an insulin pump for the subject upon receiving the alert (para 0115 disclosing an example of an alert that involves informing the user to reduce the basal rate of their insulin pump).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayter in view of Knobbe et al. (US 2002/0099282 A1, hereafter 'Knobbe').
As to claim 4, Hayter discloses the method of claim 3 as described above, but is silent to wherein the level of physical activity is measured by a continuous activity monitor.
Knobba disclose using a continuous activity monitor to acquire physical activity level data (see para 0018 describing a closed-loop system for continuously regulating cardiovascular functions using sensors to detect physical activity; also see para 0057, 0065).
It would have been obvious to one having ordinary skill in the art to modify Hayter in view of Knobbe such that the level of physical activity is measured by a continuous activity monitor. One would have been motivated to do so in order to provide closed-loop feedback using continuously measured activity levels in order to provide an optimal treatment to a subject (see para 0018, 0057, 0065 of Knobbe).

Conclusion
	Additional prior art cited but not relied upon: Beck et al. (US 2013/0345664 A1, hereafter 'Beck').
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783